DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 101-121 are pending.
This action is non-final.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed 7/24/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL citation 11 contains no publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because Figure 9 does not comply with Rule 1.74 as the drawing is not referred to in the detailed description. “When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals (preferably the latter).”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘43’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both conductive battery mounting substrate and hermetic welds.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The specification and drawing elements are at odds, see drawing objections above.  
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/559,475, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, applicant has amended the claims on the same date as the application was filed, and provided passages for corresponding support, however, in these passages and the remainder of the disclosure as filed there are elements that are not expressly recited, nor appear to be implied or inherent from the disclosure. It is possible that applicant is relying on incorporation by reference, but such was not 
Claim 101: feature “the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data processor apparatus”, does not appear to be features which find basis in the parent application as the description is top level referring merely to circuitry/electronics, but no mention of programs or more than one programs. Applicant is invited to explain basis for support. Until such is achieved, the claim is only entitled to the filing date of the instant application of 1/24/20219.
Claim 102 feature “cause the implantable blood glucose sensor to receive calibration data from the receiver apparatus; and the utilization of the at least portion of the processed signal data to generate the data indicative of blood glucose level measurement comprises utilization of at least a portion of the calibration data and the at least portion of the processed signal data to generate data indicative of a calibrated blood glucose level measurement” disclosure in parent applicant makes no reference to such calibration data originating from such apparatus. Applicant is invited to explain basis for support. Until such is achieved, the claim is only entitled to the filing date of the instant application of 1/24/20219.
Claim 111“wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor to: encode the data indicative of blood glucose level measurement into a plurality of encoded segments of blood glucose data; and transmit the plurality of encoded segments of blood glucose data to the receiver apparatus” disclosure in parent applicant makes no reference to such encoding features 
Claim 112 “ wherein the transmission of the plurality of encoded segments of blood glucose data to the receiver apparatus comprises transmission, at regular intervals, of one or more segments of the plurality of encoded segments of blood glucose data to the receiver apparatus” disclosure in parent applicant makes no reference to such encoding features as claimed. Applicant is invited to explain basis for support. Until such is achieved, the claim is only entitled to the filing date of the instant application of 1/24/20219.
Claim 113 “data storage apparatus in data communication with the data processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data processor apparatus, cause the implantable analyte sensor apparatus to: receive signals respectively generated by each of the plurality of detector elements; process at least a portion of the signals to produce processed signal data; access calibration data stored at the data storage apparatus; and utilize at least a portion of the processed signal data and at least a portion of the calibration data to generate calibrated blood analyte level data.” does not appear to be features which find basis in the parent application as the description is top level referring merely to circuitry/electronics, but no mention of programs or more than one programs, nor to such storing of calibration data and application of such in the steps being claimed. Applicant is invited to explain basis for support. Until such is achieved, the claim is only entitled to the filing date of the instant application of 1/24/20219.
Claim 117 “translate the calibrated blood analyte level data into a plurality of encoded segments; and transmit one or more of the plurality of encoded segments to the receiver 
Claim 118 “accessing calibration data stored at the data storage apparatus; utilizing at least a portion of the processed signal data and at least a portion of the calibration data to generate calibrated blood analyte level data; and transmitting the calibrated blood analyte level data to the receiver apparatus” does not appear to be features which find basis in the parent application as no mention of storing of calibration data and application of such in the steps being claimed. Applicant is invited to explain basis for support. Until such is achieved, the claim is only entitled to the filing date of the instant application of 1/24/20219.
Claim 121 “accessing predetermined detector element delay data stored at the data storage apparatus, the predetermined detector element delay data related to a plurality of characterized signal response delay periods, each associated with one of the plurality of detector elements; and adjusting the processed signal data based at least in part on the predetermined detector element delay data” does not appear to be features which find basis in the parent application as no mention of such steps as being claimed. Why the parent discusses lag and that experiments for lag were completed to determine such lags exist, there does not appear to be support for any active steps of accessing lag, and adjusting data as is being claimed. Applicant is invited to explain basis for support. Until such is achieved, the claim is only entitled to the filing date of the instant application of 1/24/20219.
As all claims depend from claims identified above, until the issues raised are withdrawn, all claims are only entitled to have an effective filing date of the instant application of 1/24/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 121 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 121 recites the functional feature of “adjusting the processed signal data based at least in part on the predetermined detector element delay data”, but the disclosure as filed does not contain any algorithm or step explaining how applicant achieves such result. As such, one of skill in the art would not have recognized applicant was in possession of the claimed invention at the time the application was filed. Applicant is invited to explain where such basis can be found for how the claimed result is explained to be achieved.
Federal Register Notice of January 7, 2019:
At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’ ’’ Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant hasdemonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 107 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 107 recites the limitation "wherein the prescribed delay period".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 101-121 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
101:
process at least a portion of the signals to produce processed signal data (mathematical concepts)
utilize at least a portion of the processed signal data to generate data indicative of blood glucose level measurement (mathematical concepts)
113
process at least a portion of the signals to produce processed signal data (mathematical concepts)
utilize at least a portion of the processed signal data and at least a portion of the calibration data to generate calibrated blood analyte level data (mathematical concepts)

processing at least a portion of the signals to produce processed signal data (mathematical concepts)
utilizing at least a portion of the processed signal data and at least a portion of the calibration data to generate calibrated blood analyte level data (mathematical concepts)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
101
at least one detector element configured to generate signals related to a blood glucose level when the implantable blood glucose sensor apparatus is implanted within tissues of a subject; 
wireless interface apparatus configured for wireless data communication with a receiver apparatus; 
data processor apparatus in data communication with each of the wireless interface apparatus and the at least one detector element; 
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when 
collect signals generated by the at least one detector apparatus;
 113
a plurality of detector elements each configured to generate signals related to a blood analyte level when the implantable analyte sensor apparatus is implanted within tissues of a subject; 
wireless interface apparatus configured for wireless data communication with a receiver apparatus; 
data processor apparatus in data communication with each of the wireless interface apparatus and the plurality of detector elements; 
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data processor apparatus, cause the implantable analyte sensor apparatus to: 
receive signals respectively generated by each of the plurality of detector elements; 
access calibration data stored at the data storage apparatus; 
118
 (i) a plurality of detector elements, 
(ii) wireless interface apparatus configured for wireless data communication with at least a receiver apparatus, 
(iii) data processor apparatus, and 
(iv) data storage apparatus, 

collecting signals respectively generated by each of the plurality of detector elements; 
accessing calibration data stored at the data storage apparatus; 
transmitting the calibrated blood analyte level data to the receiver apparatus.
These identified additional features claimed amount to insignificant extra-solution activity to the judicial exception directed to pre and post solution activities including data gathering, data transfer related steps and structures, in addition to generic computer structures used as tool to implement the exception. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method/system as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these structures are known from Mensinger et al. (Mensinger, US 2009/0240120) and further in view of Ward et al. (Ward, US 2005/0107677). The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 101-103, 105-107, 110-114, 116-118, 121 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mensinger et al. (Mensinger, US 2009/0240120).
Regarding claim 101, Mensinger teaches an implantable blood glucose sensor apparatus (see entire documents, especially Figure 1, [0103]-[0106]), comprising:

wireless interface apparatus configured for wireless data communication with a receiver apparatus (see entire document, especially Figure 3-5A, [0141] such as transmitter); 
data processor apparatus in data communication with each of the wireless interface apparatus and the at least one detector element (see entire document, especially Figures 2A, 3-5 electronics module in communication with sensor and transmitter. [0071], [0141]); 
data storage apparatus in data communication with the data processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions (see entire document, especially Figure 2A, [0109]-[0112] memory 216), the plurality of instructions configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor apparatus to: 
collect signals generated by the at least one detector apparatus (see entire document, especially Figures 1-2A, [0108]-[0109]); 
process at least a portion of the signals to produce processed signal data (see entire document, especially [0109] “programming to process data streams (for example, filtering, calibration, fail-safe checking, and the like”).; and 
utilize at least a portion of the processed signal data to generate data indicative of blood glucose level measurement (see entire document, especially [0105], [0108], [0112], [0117]-[0118] conversion of sensor data to concentrations).
Regarding claim 102, Mensinger teaches wherein: the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood 
Regarding claim 103, Mensinger teaches wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor to transmit to the data indicative of the blood glucose level measurement to the receiver apparatus (see entire document, especially [0099]-[0100], [0114], [0141]).
Regarding claim 105, Mensinger teaches wherein the utilization of the processed signal data to generate the data indicative of blood glucose level measurement at least in part comprises correlation of the processed signal data to a clinically relevant blood glucose level (the result of such calibrations/conversions of metrics such as voltage to concentrations, see entire document, especially [0085], [0099], [0104], [0109], [0111], [0117]).
Regarding claim 106, Mensinger teaches wherein the processing of the at least portion of the signals comprises generation of the processed signal data within a prescribed delay period (see entire document, especially [0060], interpreted to read on generating sensor signals with lag).
Regarding claim 107, Mensinger teaches wherein the prescribed delay period comprises a maximum delay of 15 minutes when the implantable glucose sensor apparatus is implanted within the tissues of the body (capability of processor to control sampling, thus met through the rejection of claim 101 as no further features of claim 101 are further limited).

Regarding claim 111, Mensinger teaches wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor to: encode the data indicative of blood glucose level measurement into a plurality of encoded segments of blood glucose data; and transmit the plurality of encoded segments of blood glucose data to the receiver apparatus (see entire document, especially [0066] data packets, data packages, [0111]).
Regarding claim 112, Mensinger teaches wherein the transmission of the plurality of encoded segments of blood glucose data to the receiver apparatus comprises transmission, at regular intervals, of one or more segments of the plurality of encoded segments of blood glucose data to the receiver apparatus (see entire document, especially [0084] periodic).
Regarding claim 113, Mensinger teaches an implantable analyte sensor apparatus (see entire documents, especially Figure 1, [0103]-[0106]), comprising: 
a plurality of detector elements each configured to generate signals related to a blood analyte level when the implantable analyte sensor apparatus is implanted within tissues of a subject (see entire documents, especially Figure 1, [0103]-[0106] glucose sensor, [0066] one or more electrodes, [0108] number of working electrodes); 
wireless interface apparatus configured for wireless data communication with a receiver apparatus (see entire document, especially Figure 3-5A, [0141] such as transmitter); 

data storage apparatus in data communication with the data processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions (see entire document, especially Figure 2A, [0109]-[0112] memory 216), the plurality of instructions configured to, when executed by the data processor apparatus, cause the implantable analyte sensor apparatus to: 
receive signals respectively generated by each of the plurality of detector elements(see entire document, especially Figures 1-2A, [0108]-[0109]);
process at least a portion of the signals to produce processed signal data (see entire document, especially [0109] “programming to process data streams (for example, filtering, calibration, fail-safe checking, and the like”)
access calibration data stored at the data storage apparatus (see entire document, especially [0085], [0099], [0104], [0109], [0111], [0117]); and 
utilize at least a portion of the processed signal data and at least a portion of the calibration data to generate calibrated blood analyte level data (see entire document, especially [0105], [0108], [0112], [0117]-[0118] conversion of sensor data to concentrations). 
Regarding claim 114, Mensinger teaches wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable analyte sensor apparatus to: perform analysis on the processed signal data to detect of one or more signal artifacts; and adjust the processed signal data to correct for the detected one or more signal artifacts (see entire document, especially [0116], [0131]). 

Regarding claim 117, Mensinger teaches wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor apparatus to: translate the calibrated blood analyte level data into a plurality of encoded segments; and transmit one or more of the plurality of encoded segments to the receiver apparatus at regular intervals (see entire document, especially [0066] data packets, data packages, [0111], [0084] periodic).
Regarding claim 118, Mensinger teaches a method of operating an implantable blood glucose sensor apparatus (see entire documents, especially Figure 1, [0103]-[0106]), the implantable blood glucose sensor apparatus comprising at least: 
(i) a plurality of detector elements (see entire documents, especially Figure 1, [0103]-[0106] glucose sensor, [0066] one or more electrodes, [0108] number of working electrodes), 
(ii) wireless interface apparatus configured for wireless data communication with at least a receiver apparatus (see entire document, especially Figure 3-5A, [0141] such as transmitter), 
(iii) data processor apparatus (see entire document, especially Figures 2A, 3-5 [0071], [0141]), and 

collecting signals respectively generated by each of the plurality of detector elements (see entire document, especially Figures 1-2A, [0108]-[0109]); 
processing at least a portion of the signals to produce processed signal data (see entire document, especially [0109] “programming to process data streams (for example, filtering, calibration, fail-safe checking, and the like”); 
accessing calibration data stored at the data storage apparatus (see entire document, especially [0085], [0099], [0104], [0109], [0111], [0117]);
utilizing at least a portion of the processed signal data and at least a portion of the calibration data to generate calibrated blood analyte level data (see entire document, especially [0105], [0108], [0112], [0117]-[0118] conversion of sensor data to concentrations); and 
transmitting the calibrated blood analyte level data to the receiver apparatus (see entire document, especially [0099]-[0100], [0114], [0141]). 
Regarding claim 121, Mensinger teaches accessing predetermined detector element delay data stored at the data storage apparatus, the predetermined detector element delay data related to a plurality of characterized signal response delay periods, each associated with one of the plurality of detector elements; and adjusting the processed signal data based at least in part on the predetermined detector element delay data (see entire document, especially [0060] reasonably reads on steps of lag recognition and extrapolation).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger et al. (Mensinger, US 2009/0240120) as applied to claim 103 above, and further in view of Say et al. (Say, US 6,175,752).

Say teaches a related system communicating medical sensor data information wirelessly, and includes the teaching of such transmission may be used with encryption where a receiver would have a key to decipher the encrypted data (see entire document, especially col. 49 lines 38-43 “Other methods may be used to eliminate "crosstalk" and to identify signals from the appropriate on-skin sensor control unit 44. In some embodiments, the transmitter 98 may use encryption techniques to encrypt the datastream from the transmitter 98. The receiver/display unit 46, 48 contains the key to decipher the encrypted data signal.”). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of encrypting transmitter data in order to prevent incorrect receivers from processing the information, and decrease cross-talk.

Claims 108, 115, 119-120 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger et al. (Mensinger, US 2009/0240120) as applied to claims 101, 113, 118 above, and further in view of Ward et al. (Ward, US 2005/0107677).

Ward teaches a related system for an implantable sensor for measuring glucose with multiple working electrodes (see title and abstract), and teaches a processor that receives data from the electrodes and identifies signals of outliers which would include activity below an acceptable level (outlier) and excludes such data from further processing, which reasonably teaches the claimed features of the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor to identify whether one or more of the plurality of detector elements has a level of activity below a prescribed minimum level (see entire document, especially abstract, [0070], claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of excluding outlier data and selecting the best data for further processing in order to generate mean or median signal from the remaining sensing elements for the analyte being measured.
Regarding claim 109, the limitations are met by Mensinger in view of Ward, where Ward teaches wherein: the plurality of instructions are further configured to, when executed by the data 
Regarding claim 115, the limitations are met by Mensinger, except the limitations of the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable analyte sensor apparatus to perform analysis on the processed signal data to identify one or more minimally active detector elements of the plurality of detector elements, the one or more minimally active detector elements each having an activity level below a predetermined minimum activity level; and the utilization of the at least portion of the processed signal data and the at least portion of the calibration data to generate the calibrated blood analyte level data comprises (i) exclusion of a first portion of the processed signal data corresponding to the one or more minimally active elements, and (ii) utilization of a second portion of the processed signal data corresponding to others of the plurality of detector elements and the at least 
Ward teaches a related system for an implantable sensor for measuring glucose with multiple working electrodes (see title and abstract), and teaches a processor that receives data from the electrodes and identifies signals of outliers which would include activity below an acceptable level (outlier) and excludes such data from further processing, which reasonably teaches the claimed features of the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable analyte sensor apparatus to perform analysis on the processed signal data to identify one or more minimally active detector elements of the plurality of detector elements, the one or more minimally active detector elements each having an activity level below a predetermined minimum activity level; and the utilization of the at least portion of the processed signal data and the at least portion of the calibration data to generate the calibrated blood analyte level data comprises (i) exclusion of a first portion of the processed signal data corresponding to the one or more minimally active elements, and (ii) utilization of a second portion of the processed signal data corresponding to others of the plurality of detector elements and the at least portion of the calibration data for generation of the calibrated blood analyte level data (see entire document, especially abstract, [0070], claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of excluding outlier data and selecting the best data for further processing in order to generate mean or median signal from the remaining sensing elements for the analyte being measured.
Regarding claim 119, Mensinger teaches wherein: the collecting signals respectively generated by each of the plurality of detector elements comprises sampling electrical currents 
Ward teaches a related system for an implantable sensor for measuring glucose with multiple working electrodes (see title and abstract), and teaches a processor that receives data from the electrodes and identifies signals of outliers which would include activity below an acceptable level (outlier) and excludes such data from further processing, which reasonably teaches the claimed features of the method further comprises, based at least in part on the sampling, identifying one or more of the plurality of detector elements which each meet a predetermined minimum signal activity (see entire document, especially abstract, [0070], claim 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of excluding outlier data and selecting the best data for further processing in order to generate mean or median signal from the remaining sensing elements for the analyte being measured.
Regarding claim 120, the limitations are met by Mensinger in view of Ward, where Ward teaches wherein the utilizing the at least portion of the processed signal data and the at least portion of the calibration data to generate the calibrated blood analyte level data comprises, based at least in part on the identifying, (i) utilizing a first portion of the processed signal data corresponding to the identified one or more of the plurality of detector elements and the at least portion of the calibration data for the generation of the calibrated blood analyte level data, and (ii) excluding a second portion of the processed signal data corresponding to one or more others 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791